Citation Nr: 0301527	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  02-05 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in
Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for Reiter's 
syndrome.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from June 1974 to April 
1976.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2001 RO rating 
decision which determined that new and material evidence 
had not been submitted to reopen a claim for service 
connection for Reiter's syndrome.  

The present Board decision addresses whether the claim for 
service connection for Reiter's syndrome has been reopened 
by new and material evidence.  Having found the claim is 
reopened, the Board will undertake additional development 
on the merits of that claim, pursuant to 38 C.F.R. § 19.9 
(2002).  When that development is completed, the Board 
will prepare a separate decision addressing, on a de novo 
basis, the merits of the reopened claim for service 
connection for Reiter's syndrome.  


FINDINGS OF FACT

The RO denied an application to reopen a claim for service 
connection for Reiter's syndrome in April 1994, and the 
veteran did not appeal.  Evidence submitted since then 
includes some evidence which is not cumulative or 
redundant, and which is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim for service connection for Reiter's syndrome.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
June 1974 to April 1976.  His service medical records 
indicate that in November 1974, he was seen with 
complaints of bilateral knee pain for the previous two 
years.  The examiner noted that the veteran's patellae 
were mobile to manipulation with no crepitus or muscular 
irregularity.  A December 1974 treatment entry noted that 
the veteran was seen for a possible cracked rib.  The 
assessment, at that time, included chest wall pain and 
myositis.  Another December 1974 entry noted that the 
veteran had bilateral chondromalacia of the patellae.  
Further December 1974 entries reported that the veteran 
complained of a burning sensation upon urination.  An 
impression of nonspecific urethritis was indicated.  A 
January 1975 entry related an impression of viral 
gastroenteritis and rule out a urinary infection.  A March 
1975 entry noted that the veteran complained of edema of 
the penis for eighteen hours.  It was noted that the 
veteran had a history of a urinary tract infection two 
months earlier.  Another March 1975 entry noted that the 
veteran complained of elbow soreness.  He reported that 
the pain was mild and that it only hurt intermittently.  A 
July 1975 entry noted that the veteran complained of 
burning upon urination with a clear discharge.  The 
assessment was rule out syphilis.  There was a subsequent 
notation that the urinalysis was normal.  Medical records 
from November 1975 to February 1976 note various 
complaints, and urinalysis tests were given.

In December 1978, the veteran filed a claim for service 
connection for Reiter's syndrome.  He reported that he 
experienced the symptoms of Reiter's syndrome in service, 
including pain in the knees.  

Private treatment records received in January 1979 
indicated that the veteran had Reiter's syndrome with 
urethritis, conjunctivitis, and synovitis of the feet, 
hands, knees, and ankles.  

In a February 1979 statement, P T. Schuette, M.D., 
reported that he was treating the veteran for Reiter's 
syndrome.  Dr. Schuette indicated that the veteran had 
been under his care since November 1978 and that, 
presently, the veteran's disease had shown evidence of 
activity manifested by arthritis, keratodermia, 
blennorrhagia and mucosal ulcers, in spite of therapy.  It 
was noted that the veteran described the problem as 
occurring while he was in service.  Dr. Schuette stated 
that judging from the veteran's current status and the 
extent of his disease, such would appear to be a 
consistent statement.  

The veteran underwent a VA orthopedic examination in March 
1979.  He reported that he had trouble in the service, but 
didn't know what it was.  He indicated that during service 
he went on sick call because of his knees.  He stated that 
he had problems during and after boot camp and that they 
occurred around July 1974.  The veteran indicated that he 
had trouble with all of his joints, including his toes, 
ankles, neck, elbows, fingers and hips.  He reported that 
he had pain and swelling.  The examiner reported that he 
did not really find any evidence of disabling orthopedic 
disease and that the veteran's condition must have been 
quiescent.  The examiner noted that the veteran did have a 
macular rash which went with Reiter's syndrome, but that 
there was no skin specialist available to evaluate that 
condition.  The diagnosis was history of Reiter's syndrome 
with no objective evidence of significant disabling joint 
disease found on the physical examination, periodically 
severely symptomatic.  A March 1979 eye examination noted 
no pathology.

In April 1979, the RO denied service connection for 
Reiter's syndrome.  It was noted that while the veteran 
did have some complaints suggestive of the symptomatology 
of Reiter's syndrome during service, he did not evidence 
the complete "tetrad" and no diagnosis of Reiter's 
syndrome was made.  It was also stated that the disease 
was diagnosed at a time too remote from service to be 
service-connected.  The veteran did not appeal.  

In March 1994, the veteran attempted to reopen his claim 
for service connection for Reiter's syndrome.  In April 
1994, the RO found that new and material evidence had not 
been submitted to reopen the claim for service connection 
for Reiter's syndrome.  The veteran did not appeal.  

Private treatment records dated from February 1995 to 
March 1998 show that the veteran was treated for several 
disorders.  A March 1995 entry from K. R. Margules, M.D., 
noted that the veteran gave a history which included 
Reiter's syndrome since 1976 and present fibrositis and 
hip arthritis.  A May 1996 treatment entry reported that 
the veteran had fibromyalgia.  Assessments in later 
records included fibromyalgia, fibromyositis, and 
spondyloarthropathy.

VA treatment records dated from September 1998 to May 1999 
reflect that the veteran was treated for disorders 
including Reiter's syndrome.  An April 1999 treatment 
report noted that the veteran had Reiter's syndrome with 
diffuse arthritis which started in the military.  It was 
noted that the veteran had a history of possible psoriatic 
arthritis as well as a remote history of conjunctivitis.  
The examiner reported that the veteran's full records were 
not evaluated to determine when the Reiter's started.  As 
to an assessment, the examiner indicated that the veteran 
had Reiter's disease, currently not service-connected.  
The examiner stated that he felt that if it did start in 
the military, the veteran would be a good candidate for 
service connection related to that.  Several other 
disorders were also diagnosed including psoriasis and 
gout.  

Private treatment records dated from June 1999 to October 
2000 indicate continued treatment for disorders including 
Reiter's syndrome.  A June 1999 treatment report from St. 
Petersburg-Suncoast Medical Group noted that the veteran 
reported that he was diagnosed with Reiter's syndrome in 
1976 at Northwestern, with classic polyarthritis, 
recurrent uveitis, and conjunctivitis.  He reported that 
he would suffer attacks over the years typically lasting 
one to two weeks.  The assessment was Reiter's syndrome by 
history and fibromyalgia by history.  Subsequent entries 
from such facility dated from July 1999 to December 1999 
show that the veteran continued to receive treatment with 
assessments which included Reiter's syndrome and history 
of Reiter's syndrome.  An August 2000 entry related an 
assessment which included chronic Reiter's syndrome.  

II.  Analysis

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been informed of 
the evidence necessary to reopen his previously denied 
claim for service connection for a Reiter's syndrome.  As 
to the limited issue of whether new and material evidence 
has been submitted to reopen the claim, there has been 
adequate compliance with the notice and duty to assist 
provisions of the law.  38 U.S.C.A. §§ 5103, 5103A: 38 
C.F.R. § 3.159.  

Service connection may be granted for a disability due to 
a disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection will be presumed for certain 
chronic diseases, including arthritis, if manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

Unappealed RO decisions are final, with the exception that 
a claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 
1 Vet.App. 140 (1991).

As applicable to the present case, the term "new and 
material evidence" means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself, or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).  [The Board notes 
that the definition of "new and material evidence" was 
recently changed, but the latest definition only applies 
to applications to reopen a finally decided claim received 
by the VA on or after August 29, 2001; thus this recent 
change does not apply to the instant case.  See 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001); 38 C.F.R. § 3.156(a) 
(2002).]  

The RO initially denied service connection for Reiter's 
syndrome in April 1979, and an application to reopen the 
claim was denied in April 1994.  Those decisions were not 
appealed and are considered final.  The evidence of record 
at the time of the April 1994 RO decision (as well as the 
April 1979 decision) included the veteran's service 
medical records from his June 1974 to April 1976 active 
duty.  The service medical records included references to 
joint and urinary complaints.  A February 1979 statement 
from Dr. Schuette noted that the veteran had Reiter's 
syndrome and that he had been under his care since 
November 1978.  Dr. Schuette noted that the veteran 
described the problem as occurring during service and 
stated that judging from the current's status and the 
extent of his disease, such would appear to be a 
consistent statement.  March 1979 VA examinations noted no 
active pathology, and diagnosis included a history of 
Reiter's syndrome.

The evidence received since the April 1994 RO decision, 
includes additional post-service VA and private treatment 
records, and these contain various assessments including 
Reiter's syndrome.  An April 1999 VA treatment report 
noted that the veteran had Reiter's syndrome with diffuse 
arthritis which started in the military.  The examiner 
reported that the veteran's full records were not 
evaluated to determine when the Reiter's started.  The 
examiner stated that if it did start in the military, the 
veteran would be a good candidate for service connection 
related to that.  Additional medical records from the 
1990s note the veteran gave a history of Reiter's syndrome 
since 1976.  

Medical records received since the unappealed 1994 RO 
decision provide more details as to continued Reiter's 
syndrome during the years after service, and the 
additional medical records raise questions of a possible 
relationship between the disorder and service.  The Board 
finds that the evidence received since the 1994 RO 
decision includes some evidence which is new, since it is 
not cumulative or redundant, and some of such new evidence 
is also material, since it is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

The Board concludes that new and material evidence has 
been submitted since the April 1994 RO decision, and thus 
the claim for service connection for Reiter's syndrome a 
is reopened.  This does not mean service connection for 
Reiter's syndrome is granted.  Rather, as noted in the 
introduction, additional development will be undertaken 
before the issue of service connection for Reiter's 
syndrome is addressed on a de novo basis.  Manio, supra.


ORDER

The claim for service connection for Reiter's syndrome is 
reopened, and to this extent only, the benefit sought on 
appeal is granted.  


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

